Exhibit 10.2

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED ADVISORY AGREEMENT




This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT is
entered into as of January 18, 2016, among American Finance Trust, Inc. (f/k/a
American Realty Capital Trust V, Inc.) (the “Company”), American Finance
Operating Partnership, L.P. (f/k/a American Relaty Capital Operating Partnership
V, L.P.) (the “Operating Partnership”) and American Finance Advisors, LLC (f/k/a
American Realty Capital Advisors V, LLC) (the “Advisor”).


RECITALS


WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Second Amended and Restated Advisory Agreement, dated as of April
29, 2015 (as amended, the “Advisory Agreement”); and


WHEREAS, the Company, the Operating Partnership and the Advisor desire to make
certain amendments to the Advisory Agreement.


NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.
Amendment to Section 10(g) of the Advisory Agreement. Effective as of October 1,
2015, Section 10(g) of the Advisory Agreement is hereby replaced in its entirety
with the following:



“(g)     Base Management Fee.   The Company shall pay the Advisor a Base
Management Fee. The Base Management Fee is equal to $1.5 million, payable on the
first business day of each month, plus an amount, payable quarterly in arrears,
equal to 0.375% of the cumulative net proceeds of all common and preferred
equity issued by the Company and its subsidiaries after a Listing, including:
(i) any equity issued in exchange or conversion of exchangeable notes based on
the stock price at the date of issuance; (ii) any other issuances of equity,
including but not limited to units in the Operating Partnership (excluding
equity based compensation but including issuances related to an acquisition,
investment, joint-venture or partnership); and (iii) any cumulative Core
Earnings in excess of cumulative distributions paid on common stock.”






[Signature page follows.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


AMERICAN FINANCE TRUST, INC.






By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    Chief Executive Officer and President




AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.


By:    American Finance Trust, Inc.,
its General Partner






By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    Chief Executive Officer and President
    


AMERICAN FINANCE ADVISORS, LLC


By:
American Finance Special Limited Partner, LLC,

its Member


By:
AR Capital, LLC,

its Managing Member






By:    /s/ William M. Kahane
Name:    William M. Kahane    
Title:    Manager
    









